Citation Nr: 1413469	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  10-18 400A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension.  

2.  Whether new and material evidence has been received to reopen a claim for service connection for diabetes, to include as secondary to service-connected hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell


INTRODUCTION

The Veteran had active service from April 1974 to April 1977.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran testified at an April 2012 videoconference before the undersigned.  A transcript thereof is on file.  

In addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's appeal, a review of which does not reveal anything pertinent to the present appeal.  

The issues of service connection for hypertension and for diabetes, on a de novo basis, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  An unappealed January 2004 rating decision, of which the Veteran was notified but which he did not appeal, denied service connection for hypertension and diabetes.  

2.  The evidence pertaining to the Veteran's hypertension and diabetes submitted subsequent to the January 2004 rating decision was not previously on file, bears directly and substantially upon the specific matter under consideration, is neither cumulative nor redundant, and is so significant that it must be considered in order to fairly decide the merits of the claims. 


CONCLUSIONS OF LAW

1.  The unappealed January 2004 rating decision that denied service connection for hypertension and diabetes is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013). 

2.  New and material evidence has been submitted to reopen the claims for service connection for hypertension and diabetes.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection, the record must contain: (1) medical evidence of a current disorder; (2) medical evidence, or in certain circumstances, lay testimony, of in- service incurrence or aggravation of an injury or disease; and, (3) medical evidence of a nexus between the current disorder and the in-service disease or injury. In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

In a January 2004 rating decision, service connection was denied for hypertension and diabetes, and the Veteran was advised of appellate rights by letter of that same month but did not appeal this decision and it became final.  

The Veteran was notified by RO letter dated January 29, 2004, of a rating decision of January 27, 2004, which denied service connection for hypertension and service connection for diabetes, and he was advised of appellate rights by that letter.  However, he did not initiate an appeal from that decision by filing a notice of disagreement (NOD).  

In this regard, under 38 C.F.R. § 3.156(b) - Pending Claim - new and material evidence received prior to the expiration of an appeal period ... will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  

In this case, prior to the expiration of the appeal period, i.e., one year following the January 29, 2004, RO letter additional evidence was received from the Veteran.  This consisted of a duplicate copy of a September 2003 letter from Dr. B. R., which was not new, and an October 2003 letter from Dr. B. R. which was not previously on file.  However, the October 2003 letter only stated that the Veteran could not work due to a combination of multiple disabilities, including hypertension and diabetes and it did not address the etiology or onset of either.  Thus, the October 2003 statement of Dr. B. R. is not material.  

In sum, this additional evidence, i.e., the September and October 2003 statements of Dr. B. R., while received within the one year appeal period from the January 2004 original RO denial of service connection for the disabilities claimed herein, are not both new and material.  As such, they do not fall within the exception to finality provided in 38 C.F.R. § 3.156(b) and, so, the January 2004 rating decision is final and the claims may not be readjudicated on the merits without the submission of new and material evidence.  See generally 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2013). 

In 2008, the Veteran filed a claim to reopen the previously denied claims for service connection for hypertension and diabetes.  For applications to reopen, such as this, received on or after August 29, 2001, a claim shall be reopened and reviewed if "new and material" evidence is presented or secured with respect to a claim that is final.  Evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  "Material" evidence is evidence that relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

The focus is not exclusively on whether the evidence remedies the principal reason for denial in the last prior decision, but rather must focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory.  Lay evidence which is new and material could trigger VA's duty to assist to obtain a medical opinion.  Thus, new and material evidence is that which raises the likely entitlement to a nexus medical examination if the claim were to be reopened.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  

In determining whether evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 511 (1992).  

Old Evidence

The Veteran's service treatment records (STRs) show that on enlistment examination on October 10, 1973, his blood pressure was 194/96.  Additional readings were taken on October 24th were 168/98 and again that afternoon it was 148/92; and on October 25th it was 152/92.  

The Veteran was afforded a three day blood pressure screening in April 1974.  On April 3rd his blood pressure was 140/90 and 136/86, on April 4th it was 132/86 and 128/82, and on April 5th it was 130/88 on two occasions.  

On examination of the Veteran's eyes during service in March 1977 he had blurred distance visual acuity and complained of headaches which were sometimes relieved with aspirin and which were not associated with activities.  The diagnosis was astigmatism.  

On examination for service separation in March 1977 the Veteran's blood pressure was 130/90.  


The STRs are negative for diabetes.  

Private clinical records of Dr. H. show that in 1987 the Veteran's blood pressure was 160/104.  In October 1995 the Veteran had a history of having diabetes for 10 years and he had a history of hypertension.  

Private clinical records of Dr. B. R. from 2000 to 2003 show treatment for hypertension and diabetes.  

Private clinical records of Dr. J. J. show that the Veteran's blood pressure in February 1981 was 170/92; in September 1982 it was 150/86; in January 1984 it was 130/74; in May 1985 it was again 130/75; and in October 1986 it was 162/100.  In May 1992 there were diagnoses of diabetes and hypertension.  

On VA general medical examination in November 2003 it was reported that the Veteran had served in the army reserves from 1977 to 1980.  He reported having had problems with hypertension on active duty and, while evaluated for it during service, he was not treated for it.  He related that diabetes was diagnosed in 1985.  After a physical examination the pertinent diagnoses were hypertension and diabetes, both under poor control.  

On VA examination of the Veteran's eyes in November 2003 the diagnosis was that he had minor background diabetic retinopathy.  

The January 2004 rating decision noted the Veteran's blood pressure readings during service but observed that throughout his active service he had not been treated for or diagnosed with hypertension.  The private clinical records submitted in support of the claim did not show that his hypertension was the result of or aggravated by military service or that is manifested within one year of his service discharge.  

The January 2004 rating decision denied service connection for diabetes because the Veteran was not treated for diabetes during service and it was not manifested within one year of service discharge, and it was not presumptively due to inservice herbicide exposure since he had not served in Vietnam during the Vietnam Conflict and in his original claim in 2003 he denied exposure to herbicides.  

Additional Evidence

VA outpatient treatment (VAOPT) records from 2003 to 2008 show continued treatment and evaluation for multiple disabilities, including hypertension and diabetes.  In July 2004 it was reported that he had had hypertension for 25 years (i.e., since 1979) and diabetes for 16 years (i.e., since 1988).  

Also received, in July 2008, were private clinical records but most of these are duplicates of earlier records.  Those which are not reflect only continued treatment and evaluation for multiple disabilities, including hypertension and diabetes but do not address the time of onset or the etiology of either one.  

The February 2009 rating decision which is appealed found that the additional private clinical evidence submitted in connection with the claim for hypertension did not constitute new and material evidence because it was previously submitted and considered in the rating decision in January 2004, and while confirming that he had hypertension, there continued to be no evidence that that hypertension was a result of or aggravated by military service, or that is manifested within one year of discharge from service.

The February 2009 rating decision which is appealed found that the additional private clinical evidence submitted in connection with the claim for diabetes did not constitute new and material evidence because it was previously submitted and considered in the rating decision of diabetes on a direct basis.  

April 2012 Videoconference

At the April 2012 videoconference, in response to a question of when hypertension was first diagnosed, the Veteran stated that upon service entrance examination his blood pressure was checked 2 or 3 times, and he was told he had hypertension.  He had been told that it could be controlled with diet and exercise.  During service, when running or exercising, his blood pressure stayed normal.  Page 4 of the transcript.  He did not recall whether his blood pressure was elevated at the time of his service exit examination.  He had first seen a civilian physician, Dr. J. J., for hypertension in about 1985.  He believed that VA had all of Dr. J. J's records.  Page 5.  Dr. J. J. had then put the Veteran on medication for hypertension and the Veteran had been on hypertensive medication ever since but his blood pressure still fluctuated at times.  Page 6.  During service he had not had his blood pressure checked on a regular basis but he had had it checked on one occasion when he went to a hospital but he did not know the result of this blood pressure check because he wasn't told.  Page 7.  

The Veteran testified that over the years he had developed diabetes which he believed had first been diagnosed in about 1985 by Dr. "Wydell" [uncertain spelling] who was a private physician.  Page 6.  The Veteran was not sure if VA had the records of Dr. "Wydell" because this physician had not been the Veteran's primary physician at the time.  He could not recall if Dr. "Wydell" had told him that his diabetes was caused by hypertension.  Page 7.  He felt that due to his current diabetes he also now had sleep apnea and kidney disease.  Page 8.  He felt that VA probably had all postservice private clinical records related to his diabetes.  Page 9.  

The Veteran stated that he would be willing to attend a VA examination to determine if either of his claimed disabilities was related to military service.  He also testified that when he had been diagnosed in the 1980s with the claimed disorders, he had still been in the reserves.  Page 10.  Prior to the diagnosis in the 1980s, relative to hypertension, he had had headaches and relative to diabetes he had had weakness and had frequently urinated, and was also thirsty.  Pages 11 and 12.  He had had headaches during active service when he exercised.  Page 12.  He had been told by military physicians to exercise, including running, to keep his hypertension under control.  Page 13.  

In this case, neither hypertension nor diabetes is definitively shown to have been "chronic" during active service.  However, in Walker v. Shinseki, 708 F.3d 133, 1338 (Fed.Cir. 2013) it was held that a rebuttable presumption of service connection that exists for chronic diseases, specifically listed at 38 C.F.R. § 3.309(a) (and not merely diseases which are "medically chronic"), including hypertension and diabetes, if chronicity is shown as such in service or such manifests to 10 percent or more within one year of service discharge (under § 3.307), or, alternatively, if there is continuity of symptomatology after service.  The use of continuity of symptoms to establish service connection is limited to only those diseases listed at 38 C.F.R. § 3.309(a).  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).  

Here, the Veteran's testimony is that he had headaches as a symptom of hypertension following service, i.e., continuity of symptomatology, and also had continuous symptoms of diabetes after service, i.e., thirst, weakness, and frequent urination.  Additionally, as to diabetes, in his March 2009 notice of disagreement (NOD) the Veteran alleged that his diabetes was due to, i.e., secondary to, his claimed hypertension.  This was not a theory which was previously asserted.  See Shade v. Shinseki, at 118 (2010).  And, there was no adjudication of that theory of entitlement in the January 2004 rating decision.  

Moreover, the Veteran's testimony was that he had had private clinical treatment during his time in the army reserves.  However, STRs of the Veteran's service in the reserves are not on file but if obtained such records could, potentially, corroborate his testimony of having had continuous symptoms of hypertension and diabetes.  

Here, presuming the credibility of the Veteran's testimony, the new evidence tends to show that he has had continuous symptoms of both hypertension and diabetes following his military service.  

As previously mentioned, for new and material claims, the credibility of the evidence in question must be presumed.  Justus, Id.  The Veteran's assertions and testimony are thus presumed credible for the purposes of reopening the claims.  Therefore, the Veteran's blood pressure screenings during active service, together with his statements and testimony, and the potentially corroborating STRs of his military service in the reserves, are sufficient to reopen the claims, since they trigger VA's duty to assist to obtain a medical nexus opinion.  This is particularly so because the VA general medical examination in November 2003 rendered no opinions as to the time of onset or etiology of either hypertension or diabetes.  Shade, 24 Vet. App. at 118.  

Therefore, as there is new and material evidence, the claims are reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  They now must be readjudicated on the underlying merits, i.e., on a de novo basis.  However, as mentioned, this will be temporarily deferred pending completion of the additional development of the claims on remand. 

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100; 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Here, the Board is reopening the claims for service connection and then remanding the claims for further development.  Thus, no further discussion of the VCAA is required.


ORDER

New and material evidence having been submitted, the Veteran's claims for service connection for hypertension and diabetes are reopened. 


REMAND

Inasmuch as the Board sincerely regrets the additional delay of the adjudication of this matter, a remand is necessary before the claims can be adjudicated.

The Board notes that there may be outstanding records pertaining to the Veteran's medical treatment that are or may be available from the Social Security Administration (SSA) but have not been obtained.  A review of the Veteran's claims file shows that the Veteran is in receipt of SSA benefits.  An October 2003 letter from SSA to the Veteran notified him of a fully favorable determination of a claim for SSA benefits.  On file is the last page of an October 2003 favorable decision of an Administrative Law Judge determining that the Veteran was disabled.  

It is not clear from a review of the claims file, however, whether the Veteran receipt of SSA benefits is based, in whole or in part, on his claimed hypertension or diabetes, or both.  The Board notes that VA has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, the RO/AMC must contact SSA and obtain the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records in SSA's possession. 

In VA Form 21-4138, Statement in Support of Claim, in August 2008 the Veteran requested that he be afforded VA examinations in conjunction with his application to reopen his claims.  Under the duty to assist a VA medical examination or medical opinion is authorized once new and material evidence is presented.  38 C.F.R. § 3.159(c)(4)(iii) (2013).  

In his August 2009 VA Form 21-4138, Statement in Support of Claim, and in his March 2009 notice of disagreement (NOD) the Veteran requested that he be afforded VA examinations to address the etiology of his hypertension and diabetes.  At the videoconference, he further indicated a willingness to attend such examinations.  

Here, a VA medical opinion as to the onset and etiology of his hypertension and diabetes has never been obtained.  Thus, a remand is required in order to afford the Veteran a VA examination to determine the nature and etiology of his current hypertension and diabetes, i.e., whether either may be related to his active military service, or may have manifested within one year of service; or, should service connection be granted to hypertension, whether diabetes was caused or aggravated by hypertension.  See generally McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Take the appropriate steps to locate and obtain the Veteran's STRs of his military service in the army reserves following discharge from active duty in April 1977.  If obtained, those records must be associated with the claims files.  

If the STRs of the Veteran's military service in the army reserves cannot be obtained, take the appropriate steps to inform the Veteran that the records either no longer exist or that such records cannot be located and further attempts to locate and obtain them would be futile.  

2.  Contact the SSA and request the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records in SSA's possession.  A copy of any request(s) sent to SSA, and any reply, to include any records obtained from SSA, must be included in the claims file.  

3.  Contact the Veteran and his representative and request that they obtain and forward to VA complete copies of all records from the Dr. "Wydell" about whom the Veteran testified at the videoconference.  Also inform the Veteran and his representative that if he desires, VA will assist him in obtaining such records provided the Veteran provides a current and complete address of the custodian of such records and, also, executes and returns any needed authorization or releases.  Should the Veteran do so, the appropriate steps should be taken to attempt to obtain such records.  

If unsuccessful in any such attempts, the Veteran and his representative should be informed of what steps were taken, what additional steps will be taken in the future, if any, and what the Veteran may do to obtain such records, if such is known.  

4.  After completing the above, or allowing for the lapse of a reasonable period of time for completion of the above, afford the Veteran an examination with regard to his claims of entitlement to service connection for hypertension and diabetes.  

The claims file, including a copy of this REMAND, must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed. 

In providing the opinions requested, the examiner must provide an explanation (rationale) for any and all conclusions reached.  The examiner must address the following: 

Please address the significance, if any, of the Veteran's blood pressure reading at the time of the examination for entrance into active service and opine as to whether the evidence as a whole clearly and unmistakably shows that the Veteran had hypertension which pre-existed entrance into active service.  

If hypertension is clearly and unmistakably shown to have pre-existed entrance into active service, please opine as to whether the evidence as a whole clearly and unmistakably shows that there was no increase in such pre-existing hypertension during active service.  

Please note that the proper standard as to each of these questions if not whether it is as likely as not that hypertension pre-existed active service and not whether it is as likely as not that hypertension underwent no increase during service.  Rather, as to each question, the proper standard is whether, based on the evidence as a whole, there is clear and unmistakable evidence of both pre-existence and no increase in severity during service.  

If hypertension is not clearly and unmistakably shown to have both pre-existed entrance into active service and not clearly and unmistakably shown to have undergone no increase during service, provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that hypertension had its onset during active service. 

Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that hypertension manifested within one year after active service.  

Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that diabetes had its onset during active service. 

Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that diabetes manifested within one year after active service.  

If it is determined that hypertension was incurred or aggravated during active service or manifested within one year after service discharge in service discharge in April 1977, provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that diabetes was caused or aggravated by such hypertension.  

5.  The Veteran must be advised of the importance of reporting to the scheduled VA examinations and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2013).  A copy of the notification letter advising him of the time, date, and location of the scheduled examinations must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

6.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determinations remain unfavorable to the Veteran, then the RO should issue a Supplemental Statement of the Case that contains notice of all relevant actions taken and any additional evidence.  An appropriate period of time should be allowed for response by the Veteran and any service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


